Citation Nr: 1147058	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  07-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for varicose veins of the left leg.

2.  Entitlement to service connection for a left leg disability other than varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's service-connection claims for a left leg disability.

The Veteran testified at a Travel Board hearing chaired by a Veterans Law Judge (VLJ) at the Indianapolis RO in April 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board notes that the VLJ who conducted this hearing is no longer employed by the Board.  As such, the Board sent the Veteran a letter dated June 14, 2010 asking whether he would like the opportunity to testify at another hearing before a different VLJ.  In a letter received on June 28, 2010, the Veteran indicated he did not wish to appear at another hearing, and requested that the Board consider his case on the evidence of record.  

The Board remanded the Veteran's service-connection claims for left leg disabilities in June 2009 and July 2010 for additional evidentiary development.  The claims folder has now been returned to the Board for further appellate review.

Clarification of issues on appeal

As noted in the Board's July 2010 decision, the record clearly demonstrates that the Veteran has two left leg disabilities-namely, degenerative joint disease and varicose veins.  Both disabilities are distinct from each other and can be separately rated under different diagnostic codes in Part 4 of the Code of Federal Regulations.  Therefore, the Board has bifurcated the Veteran's left leg disability claim into two separate service-connection claims.   

Referred issues

As noted in the Board's June 2009 and July 2010 decisions, the Veteran has raised the issue of entitlement to service connection for tinnitus.  See the April 2009 hearing transcript, page 12.  In a more recent statement the Veteran maintains that he has current back and right leg trouble in addition to left leg disabilities, and that ever since his in-service injuries in service, his "work ability was curtailed."         See the Veteran's January 2011 handwritten statement.  In this statement, it appears that the Veteran is also raising the issues of entitlement to service connection for a back disability and a right leg disability, and entitlement to a total disability rating based on individual unemployability (TDIU).

These matters are referred to the agency of original jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

Issue no longer on appeal

In July 2010 the Board remanded the Veteran's perfected service-connection claim for right ear hearing loss.  The RO has since awarded the Veteran service-connection for this disability.  As such, the issue is no longer in appellate status, and will be discussed no further.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date]. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The evidence of record favors a finding that the Veteran's left leg varicose vein disability was shown upon entry onto active duty, and underwent an increase in severity beyond its normal progression during his active duty service.

2.  The evidence of record is against a finding that a relationship exists between the Veteran's current degenerative arthritis of the left knee and/or hip and his active duty military service.


CONCLUSIONS OF LAW

1.  In-service aggravation of the Veteran's preexisting left leg varicose vein disability beyond its normal progression is presumed.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306 (2011).

2.  Degenerative arthritis of the left knee and/or hip was not incurred in active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As alluded to above, the Board remanded the Veteran's left leg disability service-connection claims in June 2009 and July 2010.  

In June 2009, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left leg disabilities.  Upon review of the examination report, the AOJ was to readjudicate the Veteran's claims in a supplemental statement of the case (SSOC). 
The Veteran appeared for a VA examination of his legs in October 2009.  The examination report has been associated with the Veteran's claims folder.  Following this examination, the AOJ returned the Veteran's claims folder to the Board for further appellate review, but did so without readjudicating the Veteran's claims in an SSOC.

In July 2010, the Board determined that certain findings in the October 2009 VA examiner's report required clarification.  The Board accordingly remanded the Veteran's claims to obtain an additional medical opinion.  In addition, the Board instructed the AOJ to afford the Veteran an opportunity to send in or notify VA of any outstanding treatment records, and to ensure that readjudication of the claims in a SSOC was accomplished. 

The AOJ sent the Veteran a letter dated January 24, 2011 requesting that the Veteran notify VA of any additional treatment he has received for his left leg disabilities.  The Veteran responded to this letter in a handwritten statement dated January 30, 2011, but did not indicate any further treatment.  Per the Board's instruction, the AOJ also requested and obtained a VA medical opinion in July 2011, and the Veteran's claims were readjudicated in a November 2011 SSOC.  

Thus, there is compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Board notes in passing that it is granting the Veteran's service-connection claim for left leg varicose veins in this decision.  As such, any noncompliance with the Board's prior remand instructions as to that issue alone is nonprejudicial. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's service-connection claim for left leg varicose veins, the Board notes that it is granting this claim herein, and that any inadequate notice as to that claim alone is rendered moot.  

With respect to the Veteran's service-connection claim for a left leg disability other than varicose veins, the record reflects that the originating agency provided the Veteran with complete notice required under the VCAA and under Dingess by a letter mailed in November 2006 [as well as in subsequent letters dated in October 2007 and January 2011].  Subsequently, in July 2007, the RO adjudicated the Veteran's claim in the first instance.  The Veteran filed a timely appeal as to this July 2007 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims for a left leg disability other than varicose veins. 

Concerning the VA's duty to assist, the Board notes that some of the Veteran's service treatment records [to include the Veteran's examination upon induction and separation], his post-service VA and private treatment records, and his lay statements of argument have been obtained.  Pertinently, the Veteran has not indicated that any other private or VA treatment reports relevant to his claims.

It appears from the record that some of the Veteran's service treatment may be missing. The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service records.  The RO first submitted an information request in November 2003, asking for the Veteran's medical and dental records.  Later that month, the National Personnel Records Center (NPRC) responded that the Veteran's records were fire related, and were too brittle to be mailed.  Photocopies of all available medical and dental records were mailed to the RO and are now associated with the Veteran's claims folder.  There is no indication that other service treatment records, if in existence at one time, still exist. 

After notifying the Veteran of this lack of records, the RO requested additional treatment records from the Fort Belvoir Army hospital dated in May 1952 for an in-service leg injury.  In December 2007 the NPRC replied indicating that the record is fire-related and that all available service treatment records had been previously furnished.  In February 2009, the RO issued a Formal Finding of the Unavailability of Service Treatment Records.  

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's service records.  

In any event, the Board notes that although the Veteran claims he injured his leg in service, he has testified under oath that he never received treatment for his leg in service, and that any records that may have been destroyed in a fire would not document treatment for his leg injury.  See the April 2009 hearing transcript, page 5.  

The Board adds that the Veteran at times during his appeal has asserted that he never underwent a discharge examination upon separation from service in 1952.  Despite these assertions, the service treatment records that are of record clearly contain a Report of Medical Examination dated September 23, 1952 for the purpose of release from active duty.  This report will be discussed in more detail below.

The record also demonstrates that the Veteran is currently receiving payments from the Social Security Administration (SSA).  However, it is noted that these payments are made based on the Veteran's age, and not for any disability.  See the RO's November 28, 2007 SSA Inquiry [including a handwritten note specifying that the Veteran's SSA award is "based on age"].  

When SSA disability records are relevant to an appeal, VA has a duty to obtain such records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) [noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records].  The Federal Circuit has however noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA is not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 
The Veteran and his representative have not alleged that there are any SSA records relevant to his left leg service-connection claims, nor have they alleged that there are records of any outside treatment reports that are unassociated with the claims folder.  As the record clearly shows, the Veteran's SSA award is not based on disability, but rather on age.  The Board therefore concludes that the record does not establish a reasonable possibility that there are SSA records that are relevant to the Veteran's service-connection claims.  The Board adds that the Veteran's representative has reviewed the claims file and has not indicated that additional evidence is outstanding.  Accordingly, the Board finds that VA is under no duty to obtain these records. 

With respect to the VA examination reports of record, the Board notes that the Veteran was afforded a VA examination in October 2009.  As discussed in the Introduction above, the findings of the October 2009 examiner included diagnoses of two left leg disabilities-namely varicose veins and arthritis.  

With respect to the Veteran's service-connection claim for left leg varicose veins, the Board is granting the Veteran's claim herein.  Therefore, any inadequacy in the October 2009 VA examiner's report, or in a subsequent July 2010 Addendum report pertaining to this claim is of no consequence.

With respect to the Veteran's service-connection claim for a left leg disability other than varicose veins [in this case, arthritis], the report of the October 2009 VA examiner reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examiner provided an adequate opinion with supporting rationale addressing whether the Veteran's left leg arthritis was related to the Veteran's in-service leg injury.  The Board therefore concludes that this October 2009 examination report is adequate for rating purposes with respect to this issue.        See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.         38 C.F.R. § 3.159(c)(4).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and testified before a Veterans Law Judge in April 2009. 

Accordingly, the Board will address the claims on appeal.

Entitlement to service connection for varicose veins of the left leg

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.             38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  

If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.          § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen v. Brown, 19 F.3d 1413, 1417 (1994).  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b) (2011).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, it appears that some of his service treatment records are missing.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although the Board cannot verify whether the Veteran's service treatment records are in fact incomplete, the Board's analysis of the Veteran's claims has nevertheless been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.    See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases]. 

In essence, the Veteran contends that he left leg varicose vein disability had its onset prior to his enlistment, but was aggravated beyond its normal progression by in-service injury to his leg.  As discussed in the Board's July 2010 decision, the Veteran contends that he was struck and run over by a truck while serving on active duty, injuring his left leg.  The Veteran's son, born in 1977, has testified that he can "always remember growing up with [the Veteran] on the farm and [the Veteran] . . . telling [him] the situation what happened . . . .  [H]e's been hit by a truck and lived to tell about it."  See the April 2009 hearing transcript, page 12.  As it did in July 2010, the Board accepts that the Veteran's claimed in-service leg injury occurred based on this corroborative testimony.

The Veteran's pre-induction examination into service specifically notes the presence of moderate varicose veins of the left lower leg.  See the Veteran's August 30, 1950 Report of Medical Examination.  As there is evidence of a left leg varicose vein disability noted on the Veteran's enlistment physical examination report, the statutory presumption of soundness does not attach.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

The Board must next determine whether the Veteran's pre-existing varicose vein disability increased in severity during his active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).  

In this case, the medical evidence of record demonstrates that the Veteran's left leg varicose vein disability did in fact increase in severity from the time of his enlistment in 1950 to the time of his separation in 1952.  Indeed, the Veteran specifically reported at separation from service that he experienced in-service cramping of his leg when sleeping and after excessive work.  He also checked "yes" on his 1952 Report of Medical History when asked if he had experienced cramps in his legs in service.  He pertinently did not do upon entrance into service.

With respect to the Veteran's lay testimony, at his April 2009 hearing, the Veteran testified that after the accident his left leg had bloody bruises from his foot up as far as the wheel of the truck ran over him.  See the April 2009 hearing transcript, page 5.  He has asserted that his varicose veins of the left leg were permanently worsened since the time of his in-service accident.  See the Veteran's December 6, 2011 Post-Remand Brief.

The Board finds no reason to question the credibility of the Veteran's assertions that his varicose veins worsened in severity during his active duty service.  Indeed, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  As noted above, the service treatment reports that are of record document the Veteran's specific complaints of increased leg cramping upon separation while sleeping or after excessive work.  Additionally, the Board has already found credible the Veteran's account of his in-service trauma to the left leg.  In light of this evidence, coupled with VA's heightened obligation to consider carefully the benefit-of-the-doubt rule when some service-treatment records have been destroyed, the Board finds that in-service aggravation of the Veteran's left leg varicose vein disability is presumed under the provisions of 38 U.S.C.A. § 1153.  

Crucially, as noted above however, when the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417.   In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b) (2011).  

The record is unclear as to whether the Veteran's left leg varicose vein disability clearly and unmistakably worsened during service based on its own natural progression.  Indeed, the Board attempted to resolve this open question by remanding the Veteran's claim for a VA opinion in July 2010.   After reviewing the Veteran's medical history, a July 2011 VA examiner pertinently found that it was "less likely as not (less than 50/50 probability)" that the Veteran's varicose veins were permanently aggravated by active duty beyond their normal progression.      See the July 2011 VA examiner's report, page 2.  While it appears, based on this medical opinion, that there was a less than 50 percent chance the Veteran's left leg varicose veins were aggravated beyond their normal progression during service, the July 2011 VA examiner crucially addressed the question of aggravation in this matter utilizing the wrong standard of review.  Indeed, the examiner did not find that it was clear and unmistakable, or undebatable that the Veteran's left leg varicose veins were NOT aggravated beyond its normal progression during active service, as is required to rebut the presumption of aggravation under 38 C.F.R. § 3.306(b).  As such, the July 2011 VA examiner's opinion is of little help in answering the key question of aggravation in this case.

The Board believes that remanding this case back to the RO for further another VA medical opinion would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided].  As the record currently exists, the Board can find no evidence specifically stating that the Veteran's preexisting left leg varicose vein disability worsened in severity during service based on its own natural progression.  In this connection, the Board resolves all doubt in the Veteran's favor and finds that in-service aggravation of the Veteran's preexisting left leg varicose vein disability beyond its normal progression is presumed under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  The benefit sought on appeal is accordingly granted.  

Entitlement to service connection for a left leg disability 
other than varicose veins

Relevant law and regulations

As discussed above, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).



Analysis

In essence, the Veteran contends that he currently has a left leg disability other than varicose veins that was had its onset in, or is otherwise related to his active duty military service, to include his in-service truck accident described above.  

As discussed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran has a current diagnosis of left hip and knee arthritis.  See the Veteran's January 11, 2005 Radiology report from M.H.; his July 5, 2007 x-ray reports; and the October 2009 VA examiner's report.  As such, Hickson element (1), current disability, is satisfied as to this issue.  

With respect to Hickson element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, Veteran's available service treatment records do not include any complaints of, or treatment for any joint or leg pain other than cramps [which have been addressed in detail above].  Notably, the Veteran's September 1952 Report of Medical Examination upon separation shows a "normal" clinical evaluation of the legs, and the Veteran noted no joint deformity, arthritis or knee problems on his Report of Medical History.  Additionally, no evidence of record demonstrates that left leg arthritis manifested within the Veteran's first year following his separation from service, and the Veteran has specifically testified that he sought no immediate treatment for his leg both in service, and after his release from active duty.  See the April 2009 hearing transcript, page 5.  Thus, in-service disease is not shown, and service-connection for left leg arthritis may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Concerning in-service injury, as noted above, the Veteran claims that he was knocked to the ground and hit by a truck while serving on active duty.  More specifically, the Veteran testified that one of the truck's wheels rolled over lower left leg.  See the April 2009 hearing transcript, page 5.  As noted above, the Board has found the Veteran's testimony credible, and accepts that the Veteran's claimed in-service leg injury occurred.  Hickson element (2) is therefore satisfied as well.  

With respect to crucial Hickson element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's left leg arthritis is that of the May 2010 VA examiner, who upon review of the record and after examination of the Veteran pertinently opined that the Veteran's left leg disabilities were "less likely as not (less than 50/50 probability) caused by or a result of active duty military service, to include his self-described in service accident."  By way of rationale, although the VA examiner conceded that the Veteran's in-service truck accident occurred as the Veteran described, she specifically found "no evidence to support that his current diagnosis is caused by the trauma."  The examiner highlighted the Veteran's negative separation examination and the fact that the Veteran did not complain of hip or knee pain for decades following service.  Additionally, and crucially, the examiner specified that since the Veteran has arthritis bilaterally in his knees, hips and the right shoulder, such disability is "not consistent with post traumatic arthritis, but degenerative [arthritis] due to age, [and] in this vet, due to his morbid obesity."  The examiner noted that the Veteran has weighed over 300 pounds from 1985 to 2008, and opined that the Veteran's left leg disability of degenerative arthritis is "more likely due to his 25+ years of morbid obesity and less likely as not caused by or a result of any injury that he sustained during military service."  See the October 2009 VA examiner's report, page 7.  

There is no medical evidence of record contrary to the conclusions of the April 2009 VA examiner.  In fact, the October 2009 VA examiner's determination that the Veteran's current left leg arthritis disability is less likely due to an in-service trauma is supported by the other medical evidence of record, to include a January 2005 private radiology report, which pertinently noted that the Veteran has degenerative changes of the left knee and hip "with no evidence of acute osseous injury."  See the January 11, 2005 Radiology Report from M.H.

The Veteran has had ample opportunity to furnish medical and other evidence in support of his claim, and against the reasoned conclusion of the VA examiner described above; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].  The Board acknowledges a statement from Dr. J.R.H. that is of record which vaguely concludes that the Veteran "suffered some injuries in the Korean War which also affect his mobility," but notes that this opinion is non-specific, and does not support the Veteran's claim.  See the July 9, 2007 letter from Dr. J.R.H; see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [evidence which is speculative, general or inconclusive in nature cannot support a claim].  

As noted above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  To the extent in this case the Veteran asserts that he has experienced joint pain of the left leg continuously since service, the Board finds such assertions to be competent, but not credible in light of the fact that the Veteran reported no such pain upon separation from service, and evaluation of the Veteran's joints was in fact "normal."  See the Veteran's September 1952 Report of Medical Examination.  Additionally, the Veteran specifically testified he did not receive medical treatment for his leg shortly after service [see the April 2009 hearing transcript, page 11], and the record contains no documented complaints of left leg pain for decades thereafter.  As described above, the credible medical evidence of record specifically links the Veteran's left leg arthritis to his morbid obesity dating since 1985, rather than to any traumatic injury occurring approximately 60 years ago.  

Accordingly, Hickson element (3), nexus or relationship, is not satisfied, as the evidence of record is against a finding that an etiological link exists between the Veteran's current left leg arthritis of the knee and/or hip and his active duty military service, or that the Veteran experienced a continuity of symptomatology since service to the present day.  As such, the Veteran's claim must be denied on this basis.

ORDER

Service connection for left leg varicose veins is granted.

Service connection for left knee and hip arthritis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


